      Case 4:19-cv-01118 Document 277 Filed on 12/08/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                UNITED STATES DISTRICT COURT                      December 09, 2020
                                 SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                                     HOUSTON DIVISION

CALSEP, INC. and CALSEP A/S,                   §
                                               §
        Plaintiffs,                            §
VS.                                            §   CIVIL ACTION NO. 4:19-cv-1118
                                               §
INTELLIGENT PETROLEUM SOFTWARE                 §
SOLUTIONS, LLC, et al,                         §
                                               §
        Defendants.


                      ORDER ADOPTING REPORT AND RECOMMENDATION

       Pending before the Court is Plaintiff’s Motion for Sanctions against Defendant Pashupati

Sah. (Docs. 238, 249). Plaintiff has also filed supplemental evidence in support of the Motion.

(Docs. 260, 261). The pending Motion had been referred to Magistrate Judge Dena Hanovice

Palermo for a report and recommendation. On November 18, 2020, Judge Palermo issued the

Report and Recommendation on Plaintiff’s Motion (Doc. 274), recommending that the Motion

for Sanctions be denied without prejudice. The time for filing objections has passed,

and no objections were filed.

       Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and

Recommendation for clear error. Finding no clear error, the Court adopts the Report and

Recommendation in its entirety. Accordingly, Plaintiff’s Motion for Sanctions (Docs. 238, 249)

is hereby DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on this the 8th day of December, 2020.




                                                          _______________________________
                                                          KEITH P. ELLISON
                                                          UNITED STATES DISTRICT JUDGE
